Slip Op. 14-18

UNITED STATES COURT OF INTERNATIONAL TRADE

BEIHAI ZHENGWU INDUSTRY CO.,

LTD., ET AL.,
P]al'mffs’ Before: Tim0thy C. Stanceu, Judge
"' court No. 05-00182

UNITED STATES,
Defendant.

JUDGMENT

Before the court are the Final_ Results of Redetermination Pursuant to Court Remand
(Sept. 27, 2013), ECF No. 47 ("Remand Results"), which the International Trade Adrninistration,
United States Departxnent of Cornmerce, filed in response to the court’s Order (Aug; 13, 2013),
ECF No. 46. No party to this action filed comments on the Remand Results. Therefore, upon
consideration of the Rernand Results, to which no party objected, and all papers and proceedings
had herein, and upon due deliberation,dis hereby

ORDERED that the Rernand Results be, and hereby are, a:f`firrned; and it is further

ORDERED that entries of merchandise that are affected by the Remand Results shall be
liquidated in accordance with the final court decision in this action

/S/ Tirnotliy C. Stanceu
Judge

Dated: Fehruary 18, 2014
New York, New Yorlc